   Case 5:21-cv-03015-SAC Document 5 Filed 04/19/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


ANITA JO HARRIS-ALBANO,

                            Plaintiff,

           v.                                        CASE NO. 21-3015-SAC

TOPEKA CORRECTIONAL FACILITY,


                            Defendant.


                         MEMORANDUM AND ORDER

   This matter is a civil rights action filed under 42 U.S.C. §

1983. Plaintiff proceeds pro se and submitted the filing fee. The

  court has examined the complaint and will direct plaintiff to

   file an amended complaint that clearly identifies individual

defendants and her claims of constitutional violations. Screening

     The   court    is   required    to     screen    complaints   brought

by prisoners seeking relief against a governmental entity or an

officer or employee of such entity to determine whether summary

dismissal is appropriate. 28 U.S.C. § 1915A(a). Upon completion of
this screening, the court must dismiss any claim that is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune

from such relief. 28 U.S.C. §15A(b).

     A court liberally construes a pro se complaint and applies

“less   stringent   standards   than      formal   pleadings   drafted   by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition,
the court accepts all well-pleaded allegations in the complaint as

true. Anderson v. Blake, 469 F.3d 910, 913 (10th Cir. 2006). On the

other hand, “when the allegations in a complaint, however true,
      Case 5:21-cv-03015-SAC Document 5 Filed 04/19/21 Page 2 of 8




could not raise a claim of entitlement to relief,” dismissal is

appropriate. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 558

(2007).

       A pro se litigant's “conclusory allegations without supporting

factual averments are insufficient to state a claim upon which

relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991). “[A] plaintiff's obligation to provide the ‘grounds’ of

his    ‘entitlement      to     relief’    requires     more   than      labels   and

conclusions, and a formulaic recitation of the elements of a cause

of action.” Twombly, 550 U.S. at 555 (citations omitted). The

complaint's “factual allegations must be enough to raise a right to

relief above the speculative level” and “to state a claim to relief

that is plausible on its face.” Id. at 555, 570.

       The Tenth Circuit Court of Appeals has explained “that, to

state a claim in federal court, a complaint must explain what each

defendant did to [the pro se plaintiff]; when the defendant did it;

how    the   defendant's      action    harmed   [the   plaintiff];       and,    what

specific     legal      right     the   plaintiff     believes     the     defendant
violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158,

1163 (10th Cir. 2007). The court “will not supply additional factual

allegations to round out a plaintiff's complaint or construct a

legal theory on a plaintiff's behalf.” Whitney v. New Mexico, 113

F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court's

decisions in Twombly and Erickson gave rise to a new standard of

review for § 1915(e)(2)(B)(ii) dismissals. See Kay v. Bemis, 500
F.3d    1214,    1218     (10th     Cir.   2007)      (citations      omitted); see

also Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009).
    Case 5:21-cv-03015-SAC Document 5 Filed 04/19/21 Page 3 of 8




As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (citation omitted). Under this

new standard, “a plaintiff must ‘nudge his claims across the line

from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation

omitted). “Plausible” in this context does not mean “likely to be

true,” but rather refers “to the scope of the allegations in a

complaint: if they are so general that they encompass a wide swath

of conduct, much of it innocent,” then the plaintiff has not “nudged

[his]      claims     across    the       line   from         conceivable    to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir.

2008) (citing Twombly, 127 S. Ct. at 1974).

                                Discussion

     The    court’s   review   of   the    complaint    has    identified   the

following deficiencies. First, the Topeka Correctional Facility is

not a proper defendant in this action. “To state a claim under §

1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United State and must show that
the alleged deprivation was committed by a person acting under color

of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). As a

governmental sub-unit, a prison or jail cannot sue or be sued

because such an entity is not a “person” subject to suit for

monetary damages under § 1983. See Will v. Michigan Dept. of State

Police, 491 U.S. 58, 66, 71 (1989). Therefore, such a defendant is

subject to dismissal. See Hinton v. Dennis, 362 F. App’x 904, 907

(10th Cir. 2010)(unpublished)(“generally, governmental sub-units
are not separable suable entities that may be sued under § 1983”)

and Aston v. Cunningham, 2000 WL 796086, *4 n.3 (10th Cir. June 21,
      Case 5:21-cv-03015-SAC Document 5 Filed 04/19/21 Page 4 of 8




2000)(unpublished)(stating that jail would be dismissed “because a

detention facility is not a person or legally created entity capable

of being sued”).

       Next, while the complaint may be read to identify the warden

and assistant warden as defendants,          plaintiff has failed to explain

how    their     actions   resulted    in    constitutional   violations.      In

pleading    a § 1983 action       against    a   government   agent    in   their

individual capacity, “a plaintiff must plead that each Government-

official defendant, through the official's own individual actions,

has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009). In short, there is no respondeat superior liability

under § 1983. See Ashcroft v. Iqbal, 556 U.S. at 676, (“Because

vicarious liability is inapplicable to Bivens and § 1983 suits, a

plaintiff      must   plead   that    each   Government-official      defendant,

through the official's own individual actions, has violated the

Constitution.”). Accordingly, if plaintiff names the warden and

assistant warden as defendants in the amended complaint, she must

explain    how    their    actions   violated    her   constitutional    rights.
Likewise, for any other defendants named in the amended complaint,

plaintiff must explain how their actions violated her rights.

                              The amended complaint

       Plaintiff’s amended complaint must be submitted upon court-

approved forms. In order to add claims or significant factual

allegations, or to change defendants, a plaintiff must submit a

complete amended complaint. See Fed. R. Civ. P. 15. An amended

complaint is not an addendum or supplement to the original complaint
but completely supersedes it. Therefore, any claims or allegations

not presented in the amended complaint are no longer before the
   Case 5:21-cv-03015-SAC Document 5 Filed 04/19/21 Page 5 of 8




court. Plaintiff may not simply refer to an earlier pleading;

instead, the complaint must contain all allegations and claims that

plaintiff intends to present in the action, including those to be

retained from the original complaint. Plaintiff must include the

case number of this action on the first page of the amended

complaint.

     Plaintiff must name every defendant in the caption of the

amended complaint. See Fed. R. Civ. P. 10(a). Plaintiff must refer

to each defendant in the body of the complaint and must allege

specific facts that describe the allegedly unconstitutional acts or

omissions    by   each   defendant,   including   dates,   locations,   and

circumstances.

     Plaintiff also must comply with Rules 20 and 18 of the Federal

Rules of Civil Procedure in filing an amended complaint. Rule 20

governs permissive joinder of parties and provides, in relevant

part:


     (2) Defendants. Persons…may be joined in one action as
     defendants if:

          (A) any right to relief is asserted against them
     jointly, severally, or in the alternative with respect
     to or arising out of the same transaction, occurrence,
     or series of transactions or occurrences; and

          (B) any question of law or fact common to all
     defendants will arise in the action.

     Fed. R. Civ. P. 20(a)(2).

     Rule 18(a) governs joinder of claims and provides, in part: “A

party asserting a claim … may join ... as many claims as it has

against an opposing party.” Fed. R. Civ. P. 18(a). While joinder is

encouraged to promote judicial economy, the “Federal Rules do not
    Case 5:21-cv-03015-SAC Document 5 Filed 04/19/21 Page 6 of 8




contemplate joinder of different actions against different parties

which present entirely different factual and legal issues.” Zhu v.

Countrywide Realty Co., Inc., 160 F.Supp. 2d 1210, 1225 (D.Kan.

2001)(citation omitted). See also George v. Smith, 507 F.3d 605,

607 (7th Cir. 2007)(Under Rule 18(a), “multiple claims against a

single party are fine, but Claim A against Defendant 1 should not

be joined with unrelated Claim B against Defendant 2.”).

     Requiring adherence to the federal rules on joinder of parties

and claims in prisoner suits prevents “the sort of morass [a

multiple claim, multiple defendant] suit produce[s].”). Id. It also

prevents a prisoner from avoiding the fee obligations and the three-

strike provision of the Prison Litigation Reform Act. Id. (Rule

18(a) ensures “that prisoners pay the required filing fees – for

the Prison Litigation Reform Act limits to 3 the number of frivolous

suits or appeals that any prisoner may file without prepayment of

the required fees.”).

     Accordingly, under Rule 18(a), plaintiff may bring multiple

claims against a single defendant. Under Rule 20(a)(2), she may

join in one action any other defendants who were involved in the

same transaction or occurrence and as to whom there is a common

issue of law or fact. She may not bring multiple claims against

multiple defendants unless the nexus required in Rule 20(a)(2) is

demonstrated with respect to all defendants named in the action.

     The Federal Rules authorize the court, on its own initiative

at any stage of the litigation, to drop any party and sever any
   Case 5:21-cv-03015-SAC Document 5 Filed 04/19/21 Page 7 of 8




claim. Fed. R. Civ. P. 21; Nasious v. City & Cnty. Of Denver

Sheriff’s Dept., 415 F. App’x 877, 881 (10th Cir. 2011)(to remedy

misjoinder, the court has two options: (1) misjoined parties may be

dropped or (2) any claims against misjoined parties may be severed

and proceeded with separately).

     In   any   amended   complaint,      plaintiff    must    set   forth    the

transactions    or   occurrences       which   she   intends   to    pursue    in

accordance with Rules 18 and 20 and must limit the facts and

allegations to properly-joined parties and events. Plaintiff must

allege facts in the amended complaint showing that all counts arise

out of the same transaction, occurrence, or series of transactions;

and that a question of law or fact common to all named defendants

will arise in the action.

     Plaintiff must submit an amended complaint that (1) shows that

she has exhausted available administrative remedies for all claims

alleged; (2) raises only properly joined claims and defendants; (3)

alleges   sufficient      facts   to     state   a    claim    of    a   federal

constitutional violation and states a federal cause of action; and

(4) alleges sufficient facts to show personal participation by each

defendant.

     If plaintiff fails to submit an amended complaint consistent

with these directions, the Court will decide this matter upon the

current complaint.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion to

proceed in forma pauperis (Doc. 3) is denied as moot.
   Case 5:21-cv-03015-SAC Document 5 Filed 04/19/21 Page 8 of 8




    IT IS FURTHER ORDERED plaintiff is granted to and including

May 19, 2021, to file an amended complaint as directed.

    IT IS SO ORDERED.

    DATED:   This 19th day of April, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
